IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 101PA14
                                 (Filed 21 August 2015)

 LEXISNEXIS RISK DATA MANAGEMENT INC., a Florida Corporation, and
 LEXISNEXIS RISK SOLUTIONS INC., a Georgia Corporation
               v.
 NORTH CAROLINA ADMINISTRATIVE OFFICE OF THE COURTS; MARION R.
 WARREN,1 in his official capacity as the interim Director of the North Carolina
 Administrative Office of the Courts; and JENNIFER KNOX,2 in her official capacity
 as the Clerk of the Wake County Superior Court



       On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 754 S.E.2d 223 (2014), affirming in part

and reversing and remanding in part an order entered on 8 February 2013 by Judge

James E. Hardin, Jr. in Superior Court, Wake County. Heard in the Supreme Court

on 24 February 2015.


       Nelson Mullins Riley & Scarborough LLP, by Reed J. Hollander; and Meyer,
       Klipper & Mohr, PLLC, by Christopher A. Mohr, pro hac vice, for plaintiff-
       appellees.

       Roy Cooper, Attorney General, by Grady L. Balentine, Jr., Special Deputy
       Attorney General, for defendant-appellants N.C. Administrative Office of the
       Courts and Marion R. Warren.

       Arnall Golden Gregory LLP, by W. Jerad Rissler, for Consumer Data Industry
       Association, amicus curiae.


       1 The Honorable Marion R. Warren, who took office as interim Director of the
Administrative Office of the Courts on 1 May 2015, replaced former defendant the
Honorable John W. Smith, II. See N.C.G.S. § 1A-1, Rule 25(f) (2013); N.C. R. App. P. 38(c).
       2 The Honorable Jennifer Knox, who took office as Clerk of Wake County Superior

Court on 1 January 2015, replaced former defendant Nancy Lorrin Freeman. See N.C.G.S.
§ 1A-1, Rule 25(f); N.C. R. App. P. 38(c).
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                  Opinion of the Court



      Stevens Martin Vaughn & Tadych, PLLC, by Hugh Stevens, for The News and
      Observer Publishing Company, Capitol Broadcasting Company, Inc., Time-
      Warner Entertainment-Advance Newhouse Partnership, DTH Media
      Corporation, and North Carolina Press Foundation, Inc., amici curiae.

      Kilpatrick Townsend & Stockton, LLP, by Phillip A. Harris, Jr. and Joseph S.
      Dowdy, for Associate Professor Ryan Thornburg, amicus curiae.



      EDMUNDS, Justice.


      In this case, we consider whether our state’s Public Records Act, N.C.G.S. §§

132-1 to -10 requires the North Carolina Administrative Office of the Courts to issue

a copy of the Automated Criminal/Infraction System to a private party. We hold that

N.C.G.S. § 7A-109(d), addressing “remote electronic access” to court records, is a more

specific statute that overrides applicability of the Public Records Act here.        In

addition, we conclude that the legislature intended that remote electronic access to

the Automated Criminal/Infraction System be available solely through nonexclusive

contracts, as provided in section 7A-109(d). Accordingly, we reverse the decision of

the Court of Appeals.

      The   Automated     Criminal/Infraction     System   (ACIS)   is   an   electronic

compilation of all criminal records in North Carolina. While the North Carolina

Administrative Office of the Courts (AOC) administers and maintains ACIS, the

information contained in ACIS is entered on a continuing, real-time basis by the

individual Clerks of Superior Court, or by an employee in that Clerk’s office, from the

physical records maintained by that Clerk. Any subsequent modifications to that


                                          -2-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                  Opinion of the Court



information are under the exclusive control of the office of the Clerk that initially

entered the information, so that personnel in one Clerk’s office cannot change records

entered into ACIS by personnel in a different Clerk’s office. In other words, the

information in ACIS both duplicates the physical records maintained by each Clerk

and constitutes the collective compilation of all records individually entered by the

one hundred Clerks of Court. ACIS includes information not subject to disclosure,

and not every employee in each Clerk’s office can access all the information in ACIS.

      The parties do not dispute that the public has various avenues of access to the

information in ACIS that is subject to disclosure. Each Clerk’s office possesses a

public terminal, commonly known as a “green screen,” that any member of the public

may use to search within ACIS. Members of the public can also access information

that has been entered into ACIS either by directly viewing in the appropriate Clerk’s

office the physical records from which ACIS information is derived or by requesting

copies of those records from that Clerk’s office. Private parties may obtain remote

electronic access to ACIS by entering into a contract with the AOC, as permitted by

N.C.G.S. § 7A-109(d).

      Plaintiffs, two private corporations that aggregate public information in their

private databases, including information gleaned from criminal records, and then sell

access to their databases to public and private entities, seek a copy of the ACIS

database itself via the Public Records Act. On 23 September 2011, plaintiffs sent

written public records requests to then-AOC Director Judge John W. Smith, II and


                                          -3-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                  Opinion of the Court



then-Wake County Clerk of Superior Court N. Lorrin Freeman. Plaintiffs’ requests

to both were virtually identical, seeking an index of all computer databases created

or compiled by the recipient’s office and “[t]he entire computer database(s) which

contain criminal records information” available to the recipient of the request.

Plaintiffs asked that the material be supplied in hard copy and in electronic formats.

      Both recipients interpreted the request as seeking the information contained

in ACIS.    The AOC responded by sending plaintiffs’ attorney a compact disk

containing copies of the “indexing done to date for databases maintained by the

NCAOC and subject to G.S. § 132-6.1.” However, the AOC declined to produce an

index of the ACIS database, pointing out N.C.G.S. § 132-6.1(b), a provision in the

Public Records Act that addresses such indices, does not apply to ACIS because ACIS

predated enactment of that statute. See N.C.G.S. § 132-6.1(b) (2013). The AOC also

declined to provide a copy of ACIS, asserting that the individual Clerks of Superior

Court are custodians of the records and the data in those records, adding that the

AOC merely “created and maintains ACIS in its administrative support role for the

[C]lerks.” In addition, the AOC pointed out that distribution of and access to ACIS

is accomplished through non-exclusive licensing agreements, citing N.C.G.S. § 7A-

109(d).

      Defendant Freeman responded separately, denying that her office possessed

any records responsive to plaintiffs’ request. While acknowledging that her office “is

responsible for data entry into a number of case index systems,” she stated that her


                                          -4-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                   Opinion of the Court



office does not maintain those databases and is incapable of providing copies of those

systems.

      On 13 October 2011, plaintiffs filed suit in Superior Court, Wake County,

seeking an order requiring production of the requested materials pursuant to

N.C.G.S. § 132-9(a).    Plaintiffs requested that the court declare “that the ACIS

database is a public document or public information as defined by N.C. Gen. Stat. §

132-1;” declare that defendant Smith or defendant Freeman, or both, are

“custodian[s] of the ACIS database and of the electronic criminal records information

contained therein;” and order either or both defendants “to provide to Plaintiffs a

complete copy of the ACIS database.”

      On 15 December 2011, defendants filed their joint answer. Defendants first

responded that, unlike criminal records, ACIS is not subject to the Public Records

Act. Second, defendants claimed that each individual Clerk of Court is a custodian

of the criminal records relating to his or her county but is unable to make an electronic

copy of the entire ACIS database, while defendant AOC has possession and control of

ACIS but is not the custodian of the criminal records contained within it.

      On 6 February 2012, plaintiffs filed a Motion for Judgment on the Pleadings.

Following a 10 August 2012 hearing, the trial court on 31 January 2013 issued an

order denying plaintiffs’ motion, granting judgment for defendants on their

responsive pleadings, and dismissing the case. In its order, the trial court concluded

as a matter of law that, while defendant Freeman was the custodian of criminal


                                           -5-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                  Opinion of the Court



records in Wake County, she did not violate the Public Records Act because her office

“does not compile or create databases for criminal records information.” The trial

court further concluded as a matter of law that defendant Smith did not violate the

Public Records Act because the “AOC is not the custodian of the criminal records

stored in the ACIS database,” even though the AOC “administers, supports, and

maintains” ACIS.     Finally, the trial court concluded as a matter of law that

“[r]equiring . . . AOC to provide a copy of the entire ACIS database would negate the

provisions of N.C. Gen. Stat. § 7A-109(d).”

      The Court of Appeals affirmed the trial court’s conclusions and judgment as to

defendant Freeman but reversed the trial court as to defendants Smith and the AOC.

LexisNexis Risk Data Mgmt. Inc. v. N.C. Admin. Office of the Courts, ___ N.C. App.

___, 754 S.E.2d 223 (2014).     Noting that the parties agreed that the individual

criminal records maintained by Clerks of Court are public records and that each Clerk

is the custodian of the records in that Clerk’s office, the Court of Appeals found that

“once the [C]lerks of [C]ourt enter information from their criminal records into ACIS,

the database becomes a new public record ‘existing distinctly and separately from’

the individual criminal records from which it is created.” Id. at ___, 754 S.E.2d at

227. The Court of Appeals then concluded that ACIS, having incorporated that

newly-entered information, is an “electronic data-processing record” under section

132-1(a) and thus is a public record subject to disclosure under the Public Records

Act. Id. at ___, 754 S.E.2d at 227. The Court of Appeals next concluded that the


                                          -6-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                    Opinion of the Court



source of the information entered into ACIS was immaterial because the Public

Records Act refers to custodians of records, not custodians of information, and the

AOC was the custodian of the newly-created public record. Id. at ___, 754 S.E.2d at

227-28. The Court of Appeals further noted that each Clerk’s custodianship of the

criminal records from which ACIS is compiled is immaterial because plaintiffs were

seeking a copy of ACIS, not copies of the criminal records. Id. at ___, 754 S.E.2d at

227-28.   That court also found irrelevant AOC’s argument that employees of

individual Clerk’s offices entered data into ACIS and could later modify it, observing

that “the clerks have acted at the direction of the AOC.” Id. at ___, 754 S.E.2d at 228

(relying upon News & Observer Publ’g Co. v. Poole, 330 N.C. 465, 412 S.E.2d 7 (1992)).

The Court of Appeals thus held that ACIS is a public record and AOC is its custodian.

Id. at ___, 754 S.E.2d at 228.

      Finally, the Court of Appeals rejected the trial court’s conclusion that granting

access to plaintiffs would “negate” N.C.G.S. § 7A-109(d). Id. at ___, 754 S.E.2d at 228.

The Court of Appeals found that this provision and the Public Records Act were not

mutually exclusive but were instead complementary means of accessing judicial

records. Id. at ___, 754 S.E.2d at 228-29 (“The plain language of this subsection

simply allows the AOC to offer an additional method of access to ‘court records’ . . . .”).

Again citing Poole, the Court of Appeals concluded that the language of section 7A-

109 did not provide a “clear statutory exemption or exception” that excluded ACIS

from the Public Records Act. Id. at ___, 754 S.E.2d at 229 (quoting Poole, 330 N.C. at


                                            -7-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                   Opinion of the Court



486, 412 S.E.2d at 19). We allowed the Petition for Discretionary Review filed by

defendants Smith and the AOC.

      Defendants contend both that the Court of Appeals opinion negates N.C.G.S. §

7A-109 and that the ongoing process of making additions and amendments to ACIS

does not create a new public record distinct from the original records entered by the

Clerks of Court. Accordingly, we must examine the relationship between the Public

Records Act and N.C.G.S. § 7A-109, applying de novo review. In re Vogler Realty,

Inc., 365 N.C. 389, 392, 722 S.E.2d 459, 462 (2012) (citation omitted).

      In their initial letters to defendants and in their complaint, plaintiffs relied on

the Public Records Act and did not cite section 7A-109. The Public Records Act,

codified in Chapter 132 of the General Statutes, generally governs access to public

records in North Carolina, and section 132-6(a) states that “[e]very custodian of public

records shall permit any record in the custodian’s custody to be inspected and

examined at reasonable times and under reasonable supervision by any person, and

shall . . . furnish copies thereof.”   N.C.G.S. § 132-6(a) (2013).     This Court has

consistently found that “it is clear that the legislature intended to provide that, as a

general rule, the public would have liberal access to public records.” News & Observer

Publ’g Co. v. State ex rel. Starling, 312 N.C. 276, 281, 322 S.E.2d 133, 137 (1984)

(citation omitted); see also State Emps. Ass’n of N.C. v. N.C. Dep’t of State Treasurer,

364 N.C. 205, 211, 695 S.E.2d 91, 95 (2010).




                                           -8-
              LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                     Opinion of the Court



       However, the Public Records Act anticipates that exceptions may apply, see

N.C.G.S. § 132-1(b) (2013) (“[I]t is the policy of this State that the people may obtain

copies of their public records and public information free or at minimal cost unless

otherwise specifically provided by law.” (emphasis added)), and indeed, the General

Assembly has enacted a separate statute applicable to court records, id. § 7A-109

(2013); see Virmani v. Presbyterian Health Servs. Corp., 350 N.C. 449, 463, 515 S.E.2d

675, 685 (1999) (acknowledging that court records are public records but finding that

“[t]he public’s right of access to court records is provided by N.C.G.S. § 7A-109(a),

which specifically grants the public the right to inspect court records in criminal and

civil proceedings”).3 Section 7A-109(a) addresses the maintenance of court records

and provides, inter alia, that “these records shall be open to the inspection of the

public during regular office hours.” N.C.G.S. § 7A-109(a). This statute incorporates

themes similar to those found in the Public Records Act, such as liberal access,

compare N.C.G.S. § 132-6(a) (“Every custodian . . . shall permit any record . . . to be

inspected and examined at reasonable times . . . and shall, as promptly as possible,

furnish copies thereof . . . .” (emphases added)), with id. § 7A-109(a) (“[R]ecords shall

be open to the inspection of the public.”) and -109(d) (stating that the provisions



       3 In Virmani, this Court was careful to observe that North Carolina courts “always
retain the necessary inherent power granted them by Article IV, Section 1 of the North
Carolina Constitution to control” their records “in the proper circumstances” and that “the
power to do so is a necessary power rightfully pertaining to the judiciary as a separate
branch of the government, and the General Assembly has ‘no power’ to diminish it in any
manner.” 350 N.C. at 463, 515 S.E.2d at 685 (quoting N.C. Const. art. IV, § 1).

                                             -9-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                     Opinion of the Court



therein are intended “to facilitate public access to court records”); promotion of good

government, compare id. § 132-6(b) (2013) (“No person requesting to inspect and

examine public records, or to obtain copies thereof, shall be required to disclose the

purpose or motive for the request.”), with id. § 7A-109(a)(6) (describing the statute’s

purpose as “provid[ing] a reservoir of information useful to those interested in

measuring the effectiveness of the laws and the efficiency of the courts in

administering them”); and affordability, compare id. § 132-1(b) (records shall be

provided for “free or at minimal cost,” defining the latter as “the actual cost of

reproducing . . . the information”), with id. § 7A-109(d) (providing that the contracts

“with third parties to provide remote electronic access to the records by the public”

shall limit fees to those necessary for “reasonable cost recovery”).

      Nevertheless, the Public Records Act and section 7A-109 are not identical, and

if

             “there is one statute dealing with a subject in general and
             comprehensive terms, and another dealing with a part of
             the same subject in a more minute and definite way, the
             two should be read together and harmonized . . . ; but, to
             the extent of any necessary repugnancy between them, the
             special statute . . . will prevail over the general statute . . . .”

Nat’l Food Stores v. N.C. Bd. of Alcoholic Control, 268 N.C. 624, 628-29, 151 S.E.2d

582, 586 (1966) (quoting 82 C.J.S. Statutes § 369, at 839-40 (1953)) ; see also Krauss

v. Wayne Cty. Dep't of Soc. Servs., 347 N.C. 371, 378, 493 S.E.2d 428, 433 (1997);

McIntyre v. McIntyre, 341 N.C. 629, 631, 461 S.E.2d 745, 747 (1995). While the Public



                                            -10-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                  Opinion of the Court



Records Act applies generally to state government records, section 7A-109 is

specifically limited to court records. Consistent with our holding in Virmani, we

conclude that section 7A-109 controls plaintiffs’ request for these records.

Accordingly, we find that the Court of Appeals erred by concluding that the Public

Records Act provided the legal basis for granting plaintiffs’ request and that section

7A-109 was inapposite to an analysis of access to such records.

      We next consider whether the material requested by plaintiffs is available to

them under section 7A-109 by means other than a nonexclusive contract with the

AOC, as set out in subsection 7A-109(d). Because this statute does not refer to the

“custodian” of the pertinent records, we need not address arguments that are

dependent on a determination of who is the custodian of ACIS and the records

included in that database. Instead, we observe that section 7A-109(a) focuses on

providing broad access to the public to review and copy court records that are not

legally protected from disclosure. In 1997, subsequent to enactment of the Public

Records Act, the North Carolina General Assembly added subsection (d) to section

7A-109, providing that “[i]n order to facilitate public access to court records, except

where public access is prohibited by law, the [AOC] Director may enter into one or

more nonexclusive contracts under reasonable cost recovery terms with third parties

to provide remote electronic access to the records by the public.” See Act of June 11,

1997, ch. 199, sec. 1, 1997 N.C. Sess. Laws 389, 390.




                                         -11-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                    Opinion of the Court



      The parties dispute the meaning and import of subsection (d). Defendants

have argued consistently that the legislature intended that subsection (d) be the

exclusive means of remote electronic distribution of and access to ACIS. Plaintiffs,

by contrast, argue that the addition of subsection (d) was meant to create an

additional means of access, allowing the public the option of either seeking a copy of

ACIS through the Public Records Act or contracting for remote electronic access to it

pursuant to N.C.G.S. § 7A-109(d). The Court of Appeals agreed with plaintiffs.

LexisNexis, ___ N.C. App. at ___, 754 S.E.2d at 228-29 (“The plain language of this

subsection simply allows the AOC to offer an additional method of access to ‘court

records’ via ‘remote electronic access.’ ” (brackets omitted)).

      In resolving this dispute, we are mindful that “[t]he cardinal principle of

statutory construction is that the intent of the legislature is controlling.” Sutton v.

Aetna Cas. & Sur. Co., 325 N.C. 259, 265, 382 S.E.2d 759, 763 (1989) (quoting State

v. Fulcher, 294 N.C. 503, 520, 243 S.E.2d 338, 350 (1978)). Here, we find guidance in

the General Assembly’s addition of subsection (d) and its conditions specifically

relating to remote electronic access to court records. Just as a more specific statute

will prevail over a general one, see, e.g., In re Testamentary Tr. of Charnock, 358 N.C.

523, 529, 597 S.E.2d 706, 710 (2004), a specific provision of a statute ordinarily will

prevail over a more general provision in that same statute, see, e.g., State ex rel. Utils.

Comm’n. v. Lumbee River Elec. Membership Corp., 275 N.C. 250, 260, 166 S.E.2d 633,

670 (1969). Moreover, just as it “is true a fortiori” that a specific statute prevails over


                                           -12-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                  Opinion of the Court



a general one “when the special act is later in point of time,” Nat’l Food Stores, 268

N.C. at 629, 151 S.E.2d at 586 (quoting 82 C.J.S. Statutes § 369, at 842-43), the later

addition of a specific provision to a pre-existing more general statute indicates the

General Assembly’s most recent intent, see Adair v. Orrell’s Mut. Burial Ass’n, 284

N.C. 534, 541, 201 S.E.2d 905, 910 (1974) (“The conflicting provisions in . . . the

statute first enacted must yield to the provision of [the later enacted statute], since

the later statute represents the latest expression of legislative will and intent.”),

appeal dismissed, 417 U.S. 927, 94 S. Ct. 2637, 41 L. Ed. 2d 231 (1974). While

subsection 7A-109(a) applies to court records in general, later-added subsection (d)

focuses narrowly on court records maintained in electronic form. Accordingly, we

conclude that the General Assembly intended that the nonexclusive contracts

authorized in section 7A-109(d) be the sole means of remote electronic access to ACIS.

      We note in closing that our holding does not deny anyone access to any public

record not otherwise restricted by law.      Rather, this decision acknowledges the

General Assembly’s intent to limit the methods of access to one narrow category of

court records. Access to the public information maintained in ACIS remains fully

available by obtaining the physical records from the appropriate Clerk of Court,

through the “green screen” terminal maintained in the local courthouse, or by means

of a contract with the AOC for remote access. Nor will our holding impose an undue

financial burden on those seeking access to criminal records. See N.C.G.S. § 7A-

109(d) (authorizing the AOC to enter into remote electronic access contracts that


                                         -13-
             LEXISNEXIS V. N.C. ADMINISTRATIVE OFFICE OF THE COURTS

                                  Opinion of the Court



incorporate “reasonable cost recovery terms”). North Carolina’s robust tradition that

“strongly favors the release of public records to increase transparency in government”

endures. State Emps. Ass’n, 364 N.C. at 214, 695 S.E.2d at 97.

      This case is remanded to the Court of Appeals for consideration of plaintiffs’

remaining issues on appeal.

      REVERSED AND REMANDED.

      Justice ERVIN did not participate in the consideration or decision of this case.




                                         -14-